COURT OF APPEALS OF VIRGINIA


Present: Judges Bumgardner, Humphreys and Senior Judge Hodges


WILLIAM T. BOWLING/
TED BOWLING CONSTRUCTION
                                                                MEMORANDUM OPINION*
v.     Record No. 0178-04-2                                         PER CURIAM
                                                                    JUNE 1, 2004
JOSHUA CREEL


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (William T. Bowling, pro se, on brief).

                 (William C. Carr, Jr.; Emroch & Kilduff, LLP, on brief), for
                 appellee.


       William T. Bowling/Ted Bowling Construction (“employer”) appeals a decision of the

Workers’ Compensation Commission finding that employer failed to sustain its burden of

proving that it did not have three or more employees regularly in service and was, therefore, not

subject to the Workers’ Compensation Act. We have reviewed the record and the commission’s

opinion and find no reversible error. Accordingly, we affirm for the reasons stated by the

commission in its final opinion. See Creel v. Bowling/Ted Bowling Construction, VWC File

No. 211-36-95 (Dec. 22, 2003). We dispense with oral argument and summarily affirm because

the facts and legal contentions are adequately presented in the materials before the Court and

argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.1

                                                                                          Affirmed.


       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       1
        Because we summarily affirm the commission’s decision, we will not address the
arguments raised by Creel with respect to employer’s failure to comply with the requirements of
Rule 5A:25.